Citation Nr: 1022765	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-38 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.    

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
A December 2009 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable evaluation 
effective August 17, 2004.  Consequently, the issue of 
entitlement to service connection for bilateral hearing loss is 
no longer part of the Veteran's appeal.

For reasons discussed hereinbelow, the issues listed on the title 
page are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


REMAND

According to a May 2005 statement from M. F. Obenrader, M.D., 
Ph.D., the Veteran injured his back and knee during service and 
has had chronic problems ever since service.  Dr. Obenrader did 
not, however, provide specific diagnoses of back and knee 
disabilities and did not provide a rationale for this opinion.  
According to a June 2006 statement in support of the Veteran's 
claim from a fellow soldier, the Veteran incurred a hip injury 
during boot camp.  There is no VA nexus opinion on file.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed the 
four elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 U.S.C.A. § 
5103A.  Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the two.  Therefore, based on the above evidence, the 
Board finds that a nexus opinion is warranted on the issues on 
appeal.  

Based on the above, this case is again REMANDED for the following 
actions:

1.  The AMC/RO must request that the Veteran 
provide the names, addresses, and dates of 
treatment of any health care providers, both 
VA and non-VA, who have treated him for knee, 
hip, or back disability since August 2008, 
the date of the most recent evidence on file.  
After securing any necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  After the above, the AMC/RO will 
arrange for review of the Veteran's claims 
file by an appropriate health care provider 
in order to obtain an opinion on whether 
the Veteran current has a knee, hip, and/or 
back disability that is causally related to 
service.  The following considerations will 
govern the review and opinion:

a. The claims folder and a copy of this 
remand must be made available to the 
reviewer in conjunction with this 
examination.   The health care provider 
must acknowledge receipt and review of 
the claims file in any report generated 
as a result of this remand.  

b. After reviewing the claims file, the 
reviewer must provide an opinion on 
whether the Veteran has a knee, hip, 
and/or back disability that is at least 
as likely as not (50 percent or greater 
probability) either caused or worsened 
by his military service.  

c. In all conclusions, the reviewer must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  The report prepared 
must be typed.

d. If the reviewer is unable to 
render an opinion without resort to 
speculation, this should be noted and 
explained.

e. If the reviewer responds to the above 
inquiry that he or she cannot so opine 
without resort to speculation, the 
AMC/RO will attempt to clarify whether 
there is evidence that needs to be 
obtained in order to render the opinion 
non-speculative and to obtain such 
evidence.

If the reviewer determines that an orthopedic 
examination is needed before the requested 
opinion can be rendered, the AMC/RO should 
schedule the Veteran for such an examination.
3.  After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Thereafter, the AMC/RO should consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
service connection for a bilateral knee 
disability, a left hip disability, and a 
back disability.  If any of the benefits 
sought on appeal remains denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that this Veteran is 74 years old and that this 
claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


